Crownhart, J.
(dissenting). I cannot concur in the decision of the court on the question of speed of the defendant’s automobile. It seems to me there was abundance of competent evidence to take that question to the jury. •The defendant had traveled on the highway outside the city limits three quarters of a mile to the point of the accident. His testimony is conclusive that that distance was covered at approximately the same uniform rate of speed. The testimony of the witness Krippner was that three eighths of a mile north of the place of accident defendant was driving at the rate of seventy miles per hour. A test of speed of the automobile, introduced in evidence by defendant, showed it capable of making sixty-five and one-half miles per hour. Defendant testified that prior to the day of the accident he had made sixty miles per hour without reaching the limit of the machine’s capacity for speed. Now, then, we have the machine capable of making more than sixty-five miles per hour; we have evidence of speed three eighths of a mile from the accident of approximately seventy miles per hour; we have evidence that the machine continued at the same rate of speed to the place of accident; and, besides, we have other very persuasive evidence that the machine was driven at a very rapid rate of speed for the whole distance out of Rice Lake to the point of accident. Then we have additional and satisfactory evidence of great speed. Defendant testified that immediately after the tire blew out he put on his brakes hard. The brakes were in fine order. They locked the wheels. But the car went zig-zagging five or six rods, tipped on its side, and then plowed along the level highway *661twenty-two feet further, smashing the radiator back on the engine, stripping off the fenders, and killing two men in the back seat.
If we have not sufficient evidence to. go to the jury on the question of speed in this case, then I think there will be few 'cases of prosecution under the statute.
I respectfully dissent.